Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include a plurality of first conductive bumps bonded to the first ones of the plurality of conductive pads, respectively, wherein the under-fill layer includes a first portion, and the first portion is in a first one of the plurality of first holes and is in contact with a first conductive pad of the second ones of the plurality of conductive pads.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 8, there is no teaching, suggestion, or motivation for combination in the prior art to include the passivation layer includes a plurality of first holes and a second hole, wherein ones of the plurality of first holes are on the first ones of the plurality of conductive pads and the second ones of the plurality of conductive pads, respectively, and wherein the second hole does not vertically overlap any of the first ones of the plurality of conductive pads and does not vertically overlap any of the second ones of the plurality of conductive pads.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 15, there is no teaching, suggestion, or motivation for combination in the prior art to include the plurality of first electric conductive bumps and the plurality of second electric conductive bumps are configured to transmit electrical signals between the first, second, and third semiconductor chips, wherein the plurality of first dummy conductive bumps and the plurality of second dummy conductive bumps are electrically floated, wherein the plurality of first electric conductive bumps and the plurality of second electric conductive bumps include an equal number of electric conductive bumps, and wherein the plurality of first dummy conductive bumps and the plurality of second dummy conductive bumps include different numbers of dummy conductive bumps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893